14 N.Y.3d 765 (2010)
In the Matter of LOCKPORT SMART GROWTH, INC., et al., Appellants,
v.
TOWN OF LOCKPORT et al., Respondents. (Proceeding No. 1.)
In the Matter of LOCKPORT SMART GROWTH, INC., et al., Appellants,
v.
TOWN OF LOCKPORT ZONING BOARD OF APPEALS et al., Respondents. (Proceeding No. 2.)
Court of Appeals of New York.
Submitted January 4, 2010.
Decided February 23, 2010.
Motion by James Harris et al. for leave to file a memorandum of law amici curiae on the motion for leave to appeal herein denied, and for leave to file a brief amici curiae on the appeal herein dismissed as academic.